              Case: 15-12215     Doc: 735    Filed: 08/28/19   Page: 1 of 15



Dated: August 28, 2019

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


In re:                                   )
                                         )
David A. Stewart,                        )               Case No. 15-12215-JDL
Terry P. Stewart                         )               Ch. 7
                                         )               Jointly Administered
                            Debtors.     )

               ORDER DENYING MOTION FOR STAY PENDING APPEAL

                                 I. Introduction

         On July 19, 2019, following a fourteen (14) day evidentiary hearing, the Court

entered its Opinion and Order on Motion to Compromise (the “Order”) [Doc. 710] which

approved the joint motion of the Trustee and the Debtors to settle three of four pending

adversaries against the Debtors, their non-debtor affiliated limited liability companies,

family members and/or their bank. The largest creditor and only party objecting to the

compromise, SE Property Holdings, LLC (“SEPH”), has appealed the Order to the District

Court, and has moved this Court for a stay pending the appeal. Before the Court for

consideration are SEPH’s Motion for Stay Pending Appeal Pursuant to Bankruptcy Rule
            Case: 15-12215      Doc: 735    Filed: 08/28/19    Page: 2 of 15




8007 (the “Motion for Stay”) [Doc. 711]; Kirkpatrick Bank’s Objection to SEPH’s Motion for

Stay Pending Appeal [Doc. 719]; Debtors Objection to Motion for Stay Pending Appeal

Pursuant to Bankruptcy Rule 8007 [Doc. 720]; Joinder in Opposition to Seph Motion for

Stay pending Appeal filed by the Trustee [Doc. 721]; SE Property Holdings, LLC’s Reply

to Kirkpatrick Bank’s Objection to Motion for Stay Pending Appeal [Doc. 725]; and SE

Property Holdings, LLC’s Reply to Debtors’ [Doc. 720] Objections to Motion for Stay

Pending Appeal [Doc. 726].

      As required by Fed.R.Bankr.P. 7052 and 90141, the below constitute the Findings

of Fact and Conclusions of Law constituting the basis of this Court’s Order. The Court has

jurisdiction of this proceeding pursuant to 28 U.S.C. §§ 1334, 157(a) and (b)(2), and LcvR

81.4(a) of the United States District Court for the Western District of Oklahoma.

      Although a motion to stay need not address the wisdom of the underlying judgment

which is sought to be stayed, given the complexity of the case the Court believes that a

brief summary of the underlying facts of the Court’s lengthy (36 page) Order is necessary

to frame the issues in SEPH’s Motion for Stay.

                                  II. Background

      On September 30, 2014, SEPH filed Involuntary Petitions for Relief under Chapter

7 of the United States Bankruptcy Code against the Stewarts in the United States District

Court for the Southern District of Alabama, Southern Division. On March 18, 2015, the

Alabama Bankruptcy Court entered orders for relief under Chapter 7 of the U.S.



      1
        All future references to “Bankruptcy Rule” are to the Federal Rules of Bankruptcy
Procedure.


                                            2
               Case: 15-12215       Doc: 735     Filed: 08/28/19   Page: 3 of 15




Bankruptcy Code. On June 12, 2015, the Alabama Bankruptcy Court granted the Stewarts’

motion to transfer the bankruptcy cases to this Court. On July 21, 2015, the Stewart cases

were jointly administratively, but not substantively, consolidated by this Court [Doc. 137].

       Over the next two years the Trustee, and/or SEPH, filed four adversary proceedings

against the Stewarts, their three children, Mr. Stewart’s mother, the mother’s irrevocable

trust and several non-debtor affiliated limited liability companies owned, managed or

controlled by Mr. Stewart. The adversary proceedings included (1) an adversary by the

Trustee, and supported by SEPH, to set aside fraudulent transfers under 11 U.S.C. § 548

as well as under the Oklahoma Fraudulent Transfers Act2; (2) an adversary by SEPH

against Kirkpatrick Bank seeking equitable subordination of Kirkpatrick Bank’s claims

against the Stewarts and one of their affiliated entities, Raven Resources, LLC under 11

U.S.C. § 5103; (3) an adversary by SEPH seeking the substantive consolidation of several

non-debtor affiliates of the Stewarts into their jointly administered bankruptcy cases4; and

(4) an adversary proceeding by SEPH seeking a determination that both Debtors be denied

a discharge under 11 U.S.C. §§ 727(a)(2), 727(a)(4)(A), and 727(a)(5) or, alternatively, that

their debt to SEPH be determined non-dischargeable pursuant to 11 U.S.C.§ 523(a)(2)(A)5.

       The Trustee and the Debtors subsequently reached an agreement for settlement

of three of the four pending adversary proceedings, the ones for fraudulent transfer,



       2
           Gould v. Stewart et.al, Adv. Case No. 16-01002.
       3
           SE Property Holdings, LLC v. Stewart et al, Adv. Case No. 17-01051.
       4
           SE Property Holdings, LLC v. Stewart et.al, Adv. Case No. 16-01117.
       5
           SE Property Holdings, LLC v. Stewart et.al, Adv. Case No. 16-01087.

                                                3
               Case: 15-12215      Doc: 735    Filed: 08/28/19    Page: 4 of 15




equitable subordination and substantive consolidation. The proposed settlement did not

affect SEPH’s adversary proceeding objecting to the Debtors’ being granted a discharge

or the dischargeability of their debt to SEPH. The settlement provided for the payment of

$750,000 to the Trustee and the Debtors’ estates. The settlement also called for the

Trustee, on behalf of the Debtors’ estates, to release the Debtors and their agents,

servants, employees, representatives (excluding their attorneys), family members,

affiliates, and lenders (notably, Kirkpatrick Bank) from any and all claims by the bankruptcy

estate or its creditors6. No creditor or party in interest, other than SEPH, filed an objection

to the proposed settlement.

       After a fourteen (14) day evidentiary hearing, on July 19, 2019, the Court entered

its Order approving the settlement. In its thirty-six (36) page Order, in detail the Court

evaluated the proposed settlement, and SEPH’s objection thereto, applying the Tenth

Circuit criteria/factors established in In re Kopexa Realty Venture Co., 213 B.R. 1020, 1022

(10th Cir. BAP 1997) and In re Southern Medical Arts, Co. Inc., 343 B.R. 250, 256 (10th Cir.

BAP 2006): (1) the probable success of the underlying litigation on the merits; (2) the

possible difficulty in collection of a judgment; (3) the complexity and expense of litigation;

and (4) the interests of creditors and deference to their reasonable views. In addition, the

Court considered whether the proposed settlement promoted the integrity of the judicial

system. In re Kallstrom, 298 B.R. 753, 758 (10th Cir. BAP 2003). The Court was also

guided by the applicable law that it need not decide the numerous issues of fact and law

raised by the compromise or settlement, “but must only ‘canvass the issues and see



       6
           Second Joint Motion to Approve Compromise and Settlement Agreement. [Doc. 472].

                                              4
             Case: 15-12215      Doc: 735     Filed: 08/28/19     Page: 5 of 15




whether the settlement falls below the lowest point in the range of reasonableness’.”

Adelphia Communications Corp., 327 B.R. 143, 159 (Bankr. S.D. N.Y. 2005); In re

Roqumore, 393 B.R. 474, 480 (Bankr. S.D. Tex. 2008).

       After analyzing the extensive factual record and applying the applicable law to each

of the three adversaries for which settlement was sought by the Trustee and Debtors, the

Court concluded the Trustee, in exercising his sound business judgment, had proposed

a settlement which could not be said to fall below the lowest point in the range of

reasonableness. The Court therefore approved the settlement, leaving for future

determination SEPH’s adversary objecting to the Debtors’ discharge and dischargeability

of their debts. SEPH seeks to stay the Debtors, Kirkpatrick Bank and presumably any of

the other numerous defendants, from taking any action authorized by the Court’s Order

approving the settlement.

                                   III. Discussion

       Under Bankruptcy Rule 8007, granting a stay pending appeal is discretionary. Otero

Rivera v. Lake Berkley Resort Master Association, Inc. (In re Otero Rivera), 532 B.R. 425,

426 (Bankr. D. P.R. 2015); In re Lang, 305 B.R. 905, 911 (10th Cir. BAP 2004) (“The

decision of whether to grant a stay pending appeal is left to the discretion of the bankruptcy

court.”). “The propriety of its issue is dependent upon the circumstances of the particular

case.” Nken v. Holder, 556 U.S. 418, 433, 129 S.Ct. 174 (2009).           The factors to be

considered by a court in determining whether to grant a stay pending appeal are well

established: (1) the likelihood of success on appeal; (2) the threat of irreparable harm to

the appellant if the stay is not granted; (3) the absence of harm to the opposing parties if



                                              5
             Case: 15-12215       Doc: 735     Filed: 08/28/19     Page: 6 of 15




the stay is granted; and (4) the risk of harm to the public interest. Nken, 556 U.S. at 434;

FTC v. Mainstream Marketing Services, Inc., 345 F.3d 850, 852 (10th Cir. 2003). The first

two factors are the “most critical” in the determination whether to grant a stay pending

appeal. Nken, 556 U.S. at 434. With respect to the first factor, the Supreme Court has

stated that “[i]t is not enough that the chance of success on the merits be ‘better than

negligible’” or that success be a “mere possibility,” Nken, 556 U.S. at 434. Likewise,

“simply showing some ‘possibility of irreparable injury,’ Abbassi v. INS, 143 F.3d 513, 514

(9th Cir. 1998), fails to satisfy the second factor.” Nken, 556 U.S. at 434-35.

       “A stay is an ‘intrusion into the ordinary processes of administration and judicial

review,’” Nken, 556 U.S. at 427 (quoting Virginia Petroleum Jobbers Association v. FPC,

259 F.2d 921, 925 (C.A. D.C. 1958). The party seeking the stay “bears the burden of

showing that the circumstances justify” a stay. Id., at 434; Fletcher v. United States, 2016

WL 927196 at *4 (N.D. Okla. 2016) (citing McCammon v. United States, 584 F.Supp.2d

193, 197 (D. D.C. 2008) (“granting a stay pending appeal is always an extraordinary

remedy, and...the moving party carries a heavy burden to demonstrate that the stay is

warranted.”). Indeed, the Court will not enter a stay as “a matter of right, even if irreparable

injury might otherwise result to the appellant.” Nken, 556 U.S. at 427; Pueblo of Pojoaque

v. State of New Mexico, 233 F.Supp.3d 1021, 1093 (D. N.M. 2017).

       A. Factor 1 - Likelihood of Success on the Merits on Appeal.

       The party seeking the stay must make “a strong showing that [it] is likely to succeed

on the merits.” Nken, 556 U.S. at 434. “It is not enough that the chance of success on the

merits be better than negligible.” Nor is it sufficient for the petitioner to simply show a



                                               6
               Case: 15-12215       Doc: 735    Filed: 08/28/19     Page: 7 of 15




“mere possibility of relief.” Id.

       In considering the first critical factor, “likelihood of success on the merits on appeal,”

this Court must consider the applicable standard of review that would govern such an

appeal. “A bankruptcy court’s order approving a negotiated settlement is entitled to

deferential review, and [the appellate court] can reverse the Order Approving Settlement

if there has been an abuse of discretion.” In re Brumfiel, 2015 WL 5895213 at *7 (10th Cir.

BAP 2015) (citing City Sanitation, LLC v. Allied Waste Services of Massachusetts, LLC (In

re American Cartage, Inc.), 656 F.3d 82, 91 (1 st Cir. 2011); Reiss v. Hagmann, 881 F.2d

890, 891-92 (10th Cir. 1989) (“A bankruptcy court’s approval of a compromise may be

disturbed only when it achieves an unjust result amounting to a clear abuse of discretion.”);

In re Kopexa Realty Venture Co., 213 B.R. 1020, 1022 (10th Cir. BAP 1997). An abuse of

discretion exists when the appellate court has “a definite and firm conviction that the lower

court made a clear error of judgment or exceeded the bounds of permissible choice in the

circumstances.” Moothart v. Bell, 21 F.3d 1499, 1504 (10th Cir. 1994) (citation omitted).

An “abuse of discretion may occur when the bankruptcy court bases its decision on an

erroneous conclusion of law.” Bank One v. Kallstrom (In re Kallstrom), 298 B.R. 753, 757

(10th Cir. BAP 2003); Rotert v. Rotert (In re Rotert), 530 B.R. 791, 798, n. 32 (Bankr. N.D.

Okla. 2015).

       In its Motion, SEPH does not appear to argue that the Court failed to apply the

proper legal standards for approval of a settlement under Kopexa, i.e. the probability of

success, the complexity and expense of litigation, deference to the views of creditors, likely

difficulty in collection and the integrity of the bankruptcy system. In fact, the Court



                                               7
              Case: 15-12215     Doc: 735     Filed: 08/28/19    Page: 8 of 15




delineated and gave considerable attention to each and every one of those standards.

There was no abuse of discretion in the application of the law.

       SEPH argues that the Court erred in its factual findings derived from the evidence

to support its conclusion that approval of the settlement was in the best interest of the

creditors. An appellate court can find an abuse of discretion where the trial court based

its ruling on a clearly erroneous assessment of the evidence. Southwest Medical Arts

Companies Inc., 343 B.R. at 356 (“We must accept the bankruptcy court’s findings as true

unless they are clearly erroneous (citing Yukon Self Storage Fund v. Green (In re Green),

876 F.2d 854, 856 (10th Cir. 1989)). “[T]he foremost of these principles (governing the

exercise of the appellate court’s power of review)...is that a finding is ‘clearly erroneous’

when although there is evidence to support it, the reviewing court on reviewing the entire

evidence is left with the definite and firm conviction that a mistake has been committed.”

Anderson v. City of Bessemer City, North Carolina, 470 U.S. 564, 573, 105 S.Ct. 1504

(1985) (citing United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525

(1948)). “This standard plainly does not entitle a reviewing court to reverse the finding of

the trier of fact simply because it is convinced that it would have decided the case

differently.” Id., at 573.

       “It is the responsibility of an appellate court to accept the ultimate factual

determination of the fact-finder unless that determination either (1) is completely devoid

of minimum evidentiary support displaying some hue of credibility, or (2) bears no rational

relationship to the supportive evidentiary data.” In re Mama D’Angelo, Inc., 55 F.3d 552,

555 (10th Cir. 1995) (citing Krasnov v. Dinan, 465 F2d. 1298, 1302 (3rd Cir. 1972)); In re



                                             8
             Case: 15-12215      Doc: 735     Filed: 08/28/19    Page: 9 of 15




Petters Co., Inc., 455 B.R. 166, 168 (8th Cir. BAP 2011) (bankruptcy court abuses its

discretion to approve a settlement only if “no reasonable man could agree with the decision

to approve the settlement.”); In re Velasquez, 2019 WL 2511557, at *3 (10th Cir. BAP 2019)

(“An abuse of discretion occurs when the trial court makes an ‘arbitrary, capricious,

whimsical’ or ‘manifestly unreasonable judgment’.”). “In applying the clearly erroneous

standard to the findings of a district court sitting without a jury, appellate courts must

constantly have in mind that their function is not to decide factual issues de novo.” Zenith

Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 123, 89 S.Ct. 1562 (1969).

       Based on the evidence, the Court concluded that in two of the three adversary

proceedings, substantive consolidation and equitable subordination, it was more likely than

not that SEPH would be unsuccessful if tried on the merits. The Trustee’s fraudulent

transfer action was unquestionably strong, but the Court was not free to pick and choose

which part(s) of the settlement agreement it chose to approve. The Court could not rewrite

the settlement agreement for the parties. But the overriding issue for the Court was what

was in the best interests of the creditors, and that issue rested upon the financial value of

settlement as determined by the evidence. SEPH contended that there was substantial

equity in Raven (which was not even a debtor of SEPH without substantive consolidation)

which far exceeded the $600,000 value which the Trustee was attributing to equity of the

non-debtor affiliates under the terms of the settlement. The problem with SEPH’s

contention was that its primary expert witness could arrive at a substantial positive equity

value of the non-debtor affiliates, Raven, Oklamiss, NOG and Shimmering Sands, only by

reducing the secured debt owed to Kirkpatrick Bank by some $8 million. The Court found



                                             9
             Case: 15-12215      Doc: 735      Filed: 08/28/19    Page: 10 of 15




this $8 million “negotiable, settlement discount” too speculative upon which to determine

the fate of the proposed settlement. The Court also found that upon cross-examination,

SEPH’s expert’s $1.4 million discount for probable over-inclusion of Raven’s leasehold

interests to be grossly insufficient.

       At the risk of appearing to state the obvious, or displaying an unseemly lack of

judicial humility, the Court believes that its Order approving the settlement is thorough, well

thought-out, applied the applicable law to the facts and gave due deference to the

competing positions and interests of the parties. As pointed out in the Order, the court

conducted fourteen (14) days of hearings consuming more than 2,700 pages of trial

transcript, reviewed hundreds of exhibits consisting of thousands of pages, and heard the

live testimony of seven witnesses (plus four more by deposition) in forming its decision.

Clearly the decision was not made arbitrarily, capriciously, whimsically or completely devoid

of any evidentiary support. Consequently it appears more likely than not that SEPH will

be unsuccessful on the merits of this appeal and thus a stay should be denied.

       B. Factor 2 - Irreparable Harm If a Stay is Not Granted.

       “[A] stay is not a matter of right, even when irreparable injury might otherwise result.”

Virginian Railway Co. v. United States, 272 U.S. 658, 672, 47 S.Ct. 222 (1926); Pueblo of

Pojoaque, 233 F.Supp.3d 1021, 1093 (D. N.M. 2017). The courts have frequently

reiterated the standard of requiring a plaintiff seeking preliminary relief to demonstrate that

irreparable injury is likely in the absence of an injunction. Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7, 21, 129 S.Ct. 365 (2008) (emphasis in original). “Issuing

a preliminary injunction based only on a possibility of irreparable harm is inconsistent with



                                              10
            Case: 15-12215      Doc: 735     Filed: 08/28/19    Page: 11 of 15




our characterization of injunctive relief as an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Id., 555 U.S. at

22. To constitute irreparable harm, an injury must be certain, great, actual “and not

theoretical.” Heideman v. South Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003). “It

is also well-settled that simple economic loss usually does not, in and of itself, constitute

irreparable harm; such losses are compensable by monetary damages.” Id.; Greater

Yellowstone Coalition v. Flowers, 321 F.3d 1250, 1258 (10th Cir. 2003) (“[A] (movant)

satisfies the irreparable harm requirement by demonstrating ‘a significant risk that he or

she will experience harm that cannot be compensated after the fact by monetary

damages.”) (quoting Adams v. Freedom Forge Corp., 204 F.3d 475, 484-85 (3rd Cir. 2000);

RoDa Drilling Co v. Siegal, 552 F.3d 1203, 1210 (10 th Cir. 2009).

       SEPH argues that it will be irreparably harmed if no stay is entered because the

Debtors and the non-debtor affiliates will engage in the transfer and dissipation of assets

making any ultimate appellate victory by SEPH meaningless. First, whether such transfers

would occur in the future is speculative and theoretical, not “certain and great.” There is

inherent in most appeals the possibility that a debtor may transfer assets. That is not a

unique situation. Second, if SEPH is successful on appeal it would not only have the

opportunity to continue to pursue the pre-petition fraudulent transfer adversary along with

the Trustee but also pursue any fraudulent post–petition transfers under applicable state

law. The prospect of recovering monetary damages for any such pre and post-petition

transfers strongly militates against the extraordinary injunctive remedy of granting a stay.

“The possibility that adequate compensatory or other corrective relief will be available at



                                             11
            Case: 15-12215       Doc: 735    Filed: 08/28/19    Page: 12 of 15




a later date, in the ordinary course of litigation, weighs heavily against the claim of

irreparable harm.” In re Revel AC, Inc., 802 F.3d 558, 571 (3rd Cir. 2015). As a general

proposition, damages in the form of loss of money is not considered to be irreparable

harm. See e.g. Minard Run Oil Co. v. U.S. Forest Service, 670 F.3d 236, 255 (3rd Cir. 2011,

as amended March 7, 2012) (generally, a purely economic injury, compensable in money,

does not satisfy the irreparable injury requirement, although an exception exists where the

potential economic loss is so great as to threaten existence of the movant’s business);

Acierno v. New Castle County, 40 F.3d 645, 653 (3rd Cir. 1994) (“Economic loss does not

constitute irreparable harm”).

       C. Factor 3 - Whether a Party Will Suffer Substantial Injury If a Stay is Issued.

       With regard to this prong of the test for a stay pending appeal, the movant must

establish that the non-moving party or other parties will not suffer substantial harm if the

stay is granted. “In other words, the moving party must show that the balance of harms

tips in favor of granting the stay.” ACC Bondholder Group v. Adelphia Communications

Corp., (In re Adelphia Communications Corp.), 361 B.R. 337, 349 (S.D. N.Y. 2007).

       Debtors and Kirkpatrick Bank argue that they would suffer substantial injury if the

Court were to stay proceedings pending the appeal. Putting aside the fact that much of

the predicament in which the Debtors have found themselves has been self-inflicted, the

Court has no reason to doubt the Debtors’ argument that for more than two years the

Debtors and the non-debtor affiliates have been sharply constrained in their business

operations by virtue of the Court’s Preliminary Injunction, the threat of substantive

consolidation, as well as the Trustee’s oversight. Debtors argue, particularly with regard



                                            12
             Case: 15-12215       Doc: 735     Filed: 08/28/19     Page: 13 of 15




to the non-debtor affiliates, that the pending adversaries have hindered their ability to

acquire, develop, finance, sell and transfer properties. In particular, they argue that Raven

has been negatively impacted by the inability to develop oil and gas properties and operate

its business profitably. [Doc. 720, pgs. 6-7]. Given SEPH’s ability to seek monetary

compensation in the event of a successful appeal weighed against the ongoing constraints

imposed upon the non-debtors by virtue of the pending adversaries, the Court cannot say

that any harm to SEPH outweighs the harm to the non-debtor affiliates.

       D. Factor 4 - The Public Interest

       The last factor to determine whether a stay pending appeal should be granted is

whether a stay is in the public interest. In effect, that question is how a stay decision has

“consequences beyond the immediate parties.” Revel AC, Inc., 802 F.3d at 569. The court

explained in In re Doctors Hospital of Hyde Park, Inc., 376 B.R. 242, 249 (Bankr. N.D. Ill.

2007), “[t]he public policy behind bankruptcy is the equality of distribution to creditors within

the priorities established by the Code within a reasonable time.” See also In re Metiom,

Inc., 318 B.R. 263, 272 (S.D. N.Y. 2004) (the public interest favors the expeditious

administration of bankruptcy cases, and also recognizes the desirability of implementing

the legitimate expectations of creditors to get paid); Adelson v. Smith (In re Smith), 397

B.R. 134, 148 (Bankr. D. Nev. 2008) (“There is a great public interest in the efficient

administration of the bankruptcy system.”).          Furthermore, settlements are strongly

encouraged as a matter of public policy because they promote the amicable resolution of

disputes and lighten the litigation load of the courts. In re BG Petroleum, LLC, 525 B.R.

260, 270 (Bankr. W.D. Pa. 2015).



                                               13
            Case: 15-12215       Doc: 735     Filed: 08/28/19    Page: 14 of 15




       Much of SEPH’s argument against settlement is grounded in the belief that the

Debtors, or at least Mr. Stewart, has engaged in “a long history of dishonesty and fraud

which is whitewashed by the Court’s approval of the settlement ....” [Doc. 711, pg. 8]. The

Court has previously discussed on several occasions, and once again did so in its Order,

its concern with Mr. Stewart’s conduct. Certainly, while this Court recognizes that the

public interest favors compliance-not disobedience-with court orders, the request for the

stay is not made in the context of Mr. Stewart’s disobedience of a court order but in the

context of the approval of a settlement sought by the Trustee.             Any sanction for

disobedience of a court order or other misconduct by Mr. Stewart, however, cannot be

disapproval of a settlement agreement which is determined by separate standards,

including whether the Trustee has exercised sound business judgment in the best interests

of the creditors. Law v. Siegel, 571 U.S. 415, 427, 134 S.Ct. 1188 (2014) (Ample authority

remains to address debtor misconduct, including the denial of a discharge, see § 727

(A)(2)-(6); sanctions for bad-faith litigation conduct through the Bankruptcy Rules, § 105(a),

or a bankruptcy court’s inherent powers; enforcement of monetary sanctions through the

normal procedures for collecting money judgments, see § 727(b); or possible prosecution

under 18 U.S.C. § 152). The proper sanction for any alleged Debtor misconduct is not

denial of a settlement which otherwise meets the requirements of the law. In the present

case, SEPH’s adversary objecting to the Debtors’ discharge or the dischargeability of its

debt is not affected by the settlement approved by the Court.

       This Court finds that the public interest in the expeditious administration of the

bankruptcy cases as well as the preservation of the bankruptcy assets for the purpose of

paying creditors, and promoting settlement rather than litigation of claims lacking a

                                             14
            Case: 15-12215      Doc: 735       Filed: 08/28/19   Page: 15 of 15




substantial possibility of success, outweighs the invocation of the “public interest” as a

punishment for the possible misconduct of a debtor.

       E. Whether SEPH’s Appeal from the Fraudulent Conveyance Adversary is
          Moot.

       In its Objection, Kirkpatrick Bank argues that SEPH’s appeal should be dismissed

as moot because the Trustee filed a dismissal with prejudice two hours and thirty-six

minutes after the entry of the Court’s Order approving the settlement. SEPH filed its

Motion for Stay two hours and eight minutes after the entry of the Court’s Order. SEPH

timely filed both its Notice of Appeal under Rule 8002(a)(1) and its Motion for Stay under

Rule 8007(a). Contrary to Kirkpatrick Bank’s argument, the Trustee cannot strip SEPH of

those valuable rights by dismissing the case and declaring the appeal moot. It is true that

“[w]hen circumstances change while an appeal is pending that make it impossible for the

court to grant ‘any effectual relief whatsoever’ to a prevailing party, the appeal must be

dismissed as moot.” In re Marshall 595 B.R. 269, 271 (8 th Cir. BAP 2019). In the present

case, however, should SEPH prevail in its appeal this Court would have the authority,

indeed the duty, to grant relief by vacating the order of dismissal under Fed.R. Civ.P. 60.

       For the reasons stated above, the Court finds, and

       IT IS ORDERED that SEPH’s Motion for Stay Pending Appeal Pursuant to

Bankruptcy Rule 8007 [Doc. 711] is hereby Denied.



                                           #    #   #




                                               15
